Case 1:21-cv-02070-SKC Document 1 Filed 07/30/21 USDC Colorado Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-

Victoria Turner

       Plaintiff,

v.

COSTCO WHOLESALE CORPORATION

      Defendant.
______________________________________________________________________________

        NOTICE OF REMOVAL TO UNITED STATES DISTRICT COURT
______________________________________________________________________________

       Defendant, Costco Wholesale Corporation (“Defendant”), by its attorneys, J.

Scott Lasater and Emily Ann Swanson, of the law firm Lasater & Martin, P.C., and

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, state as follows:

                                 UNDERLYING FACTS

1.     On or about July 27, 2021, Plaintiff Victoria Turner (“Plaintiff”) initiated a civil

action against Costco in the District Court for the City and County of Arapahoe, State of

Colorado, Case number 2021CV31285. See, Plaintiff’s Complaint, attached as Exhibit A.

The remainder of the pleadings are also attached as Exhibits B-C.

2.     Plaintiff served Costco’s Registered Agent on July 28, 2021. A copy of the

Affidavit of Service is attached as Exhibit D.

3.     Arapahoe District Court entered a Delay Reduction Order on July 27, 2021. A

copy of the Delay Reduction Order is attached as Exhibit E.
Case 1:21-cv-02070-SKC Document 1 Filed 07/30/21 USDC Colorado Page 2 of 5




3.     Plaintiff alleges on June 12, 2020, she was filling up gas at Costco, when she

tripped and fell. Plaintiff has alleged one claim of Negligence under the Colorado

Premises Act against Costco. See, Exhibit A.

                                JURIDICTIONAL BASIS

4.     Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over this matter

as it is between citizens of different states or citizens of a foreign state, and the amount

in controversy exceeds $100,000.00. 28 U.S.C. § 1332(a).

       a.     Diversity of Citizenship

5.     Plaintiff is a resident of Colorado. Exhibit A at ¶ 1.

6.     Defendant is a corporation organized under the laws of the state of Washington,

with a principal place of business at 999 Lake Drive, Issaquah, WA 98027.

7.     For purposes of diversity of citizenship requirements, a corporation is deemed a

“citizen of every State and foreign state in which it has been incorporated and of the

State or foreign state where it has its principal place of business”. 28 U.S.C. § 1332(c)(1).

Therefore, Defendant is a citizen of Washington. There is a complete diversity of

citizenship between the parties for purposes of removal. 28 U.S.C. § 1441(b).

       b.     Amount in Controversy

8.     28 U.S.C. § 1441(c) provides, in relevant part:

(2) If removal of a civil action is sought on the basis of the jurisdiction conferred by

section 1332(a), the sum demanded in good faith in the initial pleading shall be deemed

to be the amount in controversy, except that –




                                              2
Case 1:21-cv-02070-SKC Document 1 Filed 07/30/21 USDC Colorado Page 3 of 5




(A) The notice of removal may assert the amount in controversy if the initial pleading

seeks –

(ii) a money judgement, but the State practice either does not permit demand for a

specific sum or permits recovery of damages in excess of the amount demanded; 28

U.S.C. § 1446(c)(2) and (c)(2)(A)(ii).

9.     Plaintiff’s Complaint does not demand or state an amount of damages, but rather

requests a money judgment for economic and non-economic damages to be determined

by a jury. See, Exhibit A. Plaintiff alleges damages which consist of non-economic and

economic damages and fees. Id. at p. *5. A Plaintiff cannot defeat removal by omitting

an amount in controversy from the complaint. Valdez v. Byers, No. 09-cv-00764-CMA-

CBS, 2009 U.S. Dist. LEXIS 46086, at 4 (D. Colo. May 20, 2009).

10.    However, the Civil Case Cover Sheet filed with Plaintiff’s State Court Complaint

states that the amount in controversy exceeds $100,000. See, Exhibit B. The United States

Court of Appeals for the Tenth Circuit held on August 29, 2016 a Colorado State Court’s

Civil Cover Sheet is an “other paper” under 28 U.S.C. § 1446(b)(3), and a Civil Case

Cover Sheet now provides the appropriate basis to support the jurisdictional amount in

controversy for the purposes of removal. Paros Props. LLC v. Colo. Cas. Ins. Co., 835

F.3d 1264, 1273, 2016 U.S. App. LEXIS 15925, *18 (10th Cir. 2016).

11.    Here, the Civil Case Cover Sheet for Plaintiff’s State Court Complaint states the

amount in controversy exceeds $100,000. See, Exhibit B.




                                            3
Case 1:21-cv-02070-SKC Document 1 Filed 07/30/21 USDC Colorado Page 4 of 5




12.    For the foregoing reasons, this Notice of Removal is Proper and timely under 28

U.S.C. §§ 1332, 1441, 1446.

                              Dated this 30th day of July, 2020.

                                                   Respectfully submitted,

                                                   LASATER & MARTIN, P.C.

                                            By: /s/ Emily Ann Swanson             .
                                                   Emily Ann Swanson
                                                   J. Scott Lasater
                                                   8822 S. Ridgeline Blvd., Suite 405
                                                   Highlands Ranch, CO 80129
                                                   Telephone: 303-730-3900
                                                   Facsimile: 303-730-3939
                                                   E-mail: Emily@LasaterandMartin.com
                                                   Scott@LasaterandMartin.com
                                                   Attorneys for Costco Wholesale Corporation




                                               4
Case 1:21-cv-02070-SKC Document 1 Filed 07/30/21 USDC Colorado Page 5 of 5




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing NOTICE OF
REMOVAL TO UNITED STATES DISTRICT COURT was electronically filed on July
30, 2021, using the CM/ECF system and served on the following:


                                           /S/ Abigail Kinser
                                           Abigail Kinser




                                       5
